— Appeal from a judgment of the Supreme Court (Harris, J.), rendered May 5, 1989 in Albany County, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
We reject defendant’s contention that the prison sentence he received as a second felony offender of 2 to 4 years was harsh and excessive. The crime he pleaded guilty to was a class D felony while the crime he was originally indicted for was a class B felony. Furthermore, the sentence was the most lenient sentence defendant could have received (see, Penal Law § 70.06 [3] [d]; [4]) and was in accordance with the plea bargain. Under these circumstances, we find no abuse of discretion by County Court in imposing sentence (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Gray, 131 AD2d 590).
Casey, J. P., Weiss, Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.